Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1=6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,709,333. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses all the claimed limitations [see column 25 lines 1-33].

Prior arts
Kruger (Pub. No.: US 2004/0127783)
 Thornton et al (Pub. No.: US 2011/0306865) 
Razansky et al (Pub. No.: US 2012/0220851).
Kruger discloses an instrument for acquiring co-registered orthogonal fluorescence and photoacoustic volumetric projections [see 0012], comprising an imaging tank filled with liquid, the liquid comprising a coupling medium selected from the group consisting of: a single chemical, mixture, solution, suspension, [see 0027, 0039] by disclosing the specimen to be evaluated is contained in a water-filled, rectangular imaging tank 12 fabricated from clear (relied on as transparent, emphasis added) plastic [see 0027]

Kruger discloses an object positioning mechanism (rotary stage) configured to position an interrogated object, or part thereof, inside the coupling medium in the tank and to rotate the interrogated object about a rotation axis relative to the tank [see 0027, 0048-0049] by disclosing a host computer 20, which is interfaced to electronics 22 for controlling the translation (Z) and rotation (2) stages of the cylindrical mouse holder within the imaging tank [see 0048] and software in the host computer will control the rotation and translation of the mouse immobilizer via electronics 22, the number of angles to be acquired, the number of integrations to be collected at each angle, and the total scan angle for each axial image to be acquired [see 0049].
Kruger discloses an optical excitation unit configured to induce both fluorescence and photoacoustic responses inside the interrogated object using the same optical excitation spectrum and the same irradiation pattern at the surface of the interrogated object, with light-emitting outputs arranged so as to illuminate two opposite sides of the interrogated object at each of a plurality of rotational positions of the interrogated object [see 0027] by disclosing a Nd:YAg laser was fed to a fiber - optic light guide, which was split into two linear sources and illuminated the imaging volume from opposing directions as illustrated in fig 2 [see 0027].

Kruger discloses an array of photoacoustic transducers fixed (being embedded to the tank, 0027) with respect to the tank, each element of the array configured to detect photoacoustic signals generated inside the interrogated object [see 0010-0011, 0027, abstract] by disclosing a flat array of transducers, positioned vertically opposite to the mouse [see 0011]. Kruger discloses the array being arranged such that a plane connecting the rotation axis and a central portion of the array cuts through the interrogated object separating the two sides irradiated by the optical excitation unit [see 0024-0025, 0027]
Kruger discloses at least one optical detector (linear array 8 arranged for testing as a photoacoustic detector, 0023) fixed with respect to the tank [see abstract, 0023, 0027, 0048, fig 7] by disclosing L538 array 8 was embedded (relied on as being fixed, emphasis added) in one side of the tank [see 0027-0029] and configured to register planar projections of sources of fluorescence generated inside the object, and arranged opposite to the array of photoacoustic transducers with respect to the interrogated object [see abstract, 0010, 0027 and claim 9] by disclosing collecting image data from the L538 array 8 through either the Acuson 128 XP 310 or the DAS 32 [see 0048 and fig 7].

Kruger discloses a data acquisition unit configured to synchronize acquisition of photoacoustic data, acquisition of fluorescence data, optical excitation, and rotational position of the interrogated object [see 0024, 0028, 0048-0049, claim 1] by disclosing software in the host computer will control the rotation and translation of the mouse immobilizer via electronics 22, the number of angles to be acquired, the number of integrations to be collected at eachangle, and the totalscan angle for each axial image to be acquired [see 0049].

Kruger disclose the instrument being further configured to amplify [see 0024], digitize [see 0024, 0028], and transfer acquired data to a peripheral system for processing [see 0012, 0028-0028, 0048-0049, fig 7] by disclosing using fluorescent dye markers may be used in combination with thermoacoustic imaging to produce overlaid enhanced images [see 0012]
Thornton et al disclose 128 acoustic transducers are arranged within a hemispherical encasement (which behaves a tank, emphasis added) and the transducers are unfocused [see 0064, 0069, 0033] and filter [see 0063-0064, 0075-0076]. Thornton et al disclose the encasement is filled with a liquid, e.g., water, to provide acoustic coupling from transducer to cradle and the tissue is coupled to the cradle with an acoustic coupling gel [see 0073] and disclose a source is positioned to illuminate from within or above the encasement [see 0037, 0055].
Razansky et al disclose the illumination device 10 comprises a laser 11 and optical components 17, 18 and 19 fixedly arranged in the container 51 for illuminating the object 1 [see 0042]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793